DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4-12, and 15-20 are presented for examination.
Claims 1, 4-12, and 15-20 are allowed.

Invention
The Present invention teaches "The vehicle includes: a sensor part configured to acquire occupancy information of an surrounding area of the vehicle and a speed of the vehicle; a camera configured to acquire a surrounding image of the vehicle; and a controller configured to form map information based on the occupancy information according to movement of the vehicle, determine presence or absence of an obstacle around the vehicle based on the map information and the surrounding image, and control, in response to presence of the obstacle, the vehicle based on the presence of the obstacle and a possibility of collision of the vehicle derived from the speed of the vehicle and the map information.”
         
Reason for Allowance
The following is an Examiner’s statement of reasons for allowance: claims 1, 4-12, and 15-20 are allowed. The claimed subject matter is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants filed 04/21/2022, Pages 1-3.  Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the invention. Therefore, the independent claims 1, 6, 12, 17, and 20 are allowed, the claims 4-5, 7-11, 15-16, and 18-19 are also allowed based on their dependency upon the independent claims 1, 15, 22, and 26.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

                  YOO et al. (US Pub. No.: 2010/0156672 A1) teaches “Provided are a system and a method for auto valet parking. In the system and method, a parking slot of a target vehicle among a plurality of slots formed in a parking place is determined based on situation information on the parking place and a movement path based on information on current location of the target vehicle and information on the parking slot is determined. The target vehicle is automatically parked in the determined parking slot by moving along the movement path.”

          LEE et al. (US Pub. No.: 2021/0122364 A1) teaches “vehicle collision avoidance apparatus includes an interface and a processor. The interface receives a point cloud map representing a surrounding environment and an image of the surrounding environment. The processor is configured to: determine whether an object that is expected to collide with the vehicle is present in the point cloud map; activate an avoidance traveling process; set a collision avoidance space defined to avoid the object according to the avoidance traveling process; identify a type of the object based on a region of interest that is set according to a location of the object in the image; based on identifying the type of the object, determine whether the type of the object corresponds to a set avoidance target; and drive the vehicle to the collision avoidance space in response to a determination that the type of the object corresponds to the set avoidance target.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667